                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


Kenneth Jeffreys.                                              )
                                                               )
                       Plaintiff,                              )
                                                               )
               v.                                              )       1:18-cv-00411
                                                               )
City of Greensboro,                                            )
d/b/a Greensboro Coliseum Complex,                             )
a Political Subdivision of the State of North Carolina         )
                                                               )
                       Defendant.                              )


                       MEMORANDUM OPINION AND ORDER

LORETTA C. BIGGS, District Judge.

       Plaintiff, Kenneth Jeffreys, brings this action against Defendant, the City of

Greensboro d/b/a/ Greensboro Coliseum Complex, alleging violations of Title II of the

Americans with Disabilities Act, 42 U.S.C. § 12131 et seq. (“ADA”), as well as the Rehabilitation

Act, 29 U.S.C. 794 et seq. (ECF No. 1.) According to Plaintiff, a double-leg amputee, the

Greensboro Coliseum Complex is not readily accessible to wheelchair users because of its

“inaccessible parking, inaccessible ramps, inaccessible paths of travel . . . and many other

[barriers to access].” (ECF No. 20 at 5, 7.) Before the Court is Plaintiff’s Motion for Summary

Judgment. (ECF No. 19.) For the reasons stated below, Plaintiff’s motion will be granted in

part and denied in part.1


1
  On September 30, 2019, Defendant filed a motion captioned “Motion for Summary Judgment in
Favor of a Nonmovant” pursuant to Federal Rule of Civil Procedure 56(f)(1). (ECF No. 23.) This
filing was submitted after the deadline for dispositive motions, and Defendant has since clarified that
its “motion” was mislabeled and was actually a request for the Court to exercise its discretion to award
I.     BACKGROUND

       A. The Parties

       On Christmas Eve, 1992, Plaintiff was struck by a drunk driver. (ECF Nos. 1 ¶ 4; 22-

8 at 133–34.) As a result of the accident, Plaintiff requires a wheelchair to ambulate. (ECF

No. 20-2 ¶¶ 5–6.) In late 2017, Plaintiff began attending University of North Carolina at

Greensboro (“UNC-G”) basketball games at the Greensboro Coliseum Complex to watch his

nephew play for the Spartans. (Id. at ¶¶ 7–8.) The Spartans play in the part of the Complex

known as the Coliseum Arena. (ECF No. 25-7 at 2.) Plaintiff plans to continue attending

games at the Coliseum Arena after his nephew graduates. (ECF No. 20-2 ¶¶ 8, 15.)

       Defendant, a public entity which receives federal financial assistance, owns and

operates the Greensboro Coliseum Complex. (ECF Nos. 6 ¶¶ 6, 9; 22 at 13 n.4.) The

Complex is an umbrella unit containing the Coliseum Arena, the ACC Hall of Champions,

and various other buildings.2 (ECF No. 25-5 ¶ 4.) The Coliseum Complex first opened in

1959, showcasing a large gym—then called the Greensboro Coliseum—and several smaller,

satellite auditoriums. (ECF No. 25-6 at 3.) This large gym is the flagship of the Complex and

is now called the “Coliseum Arena” (or “the Arena”). (ECF No. 25-5 ¶ 4.) The Complex


summary judgment to a nonmovant under Rule 56(f)(1). (ECF No. 31 at 6 n.4.) Plaintiff has moved
to strike Defendant’s putative motion, (ECF No. 23), and accompanying brief, (ECF No. 26), as
untimely. (See ECF Nos. 27; 28 at 1.) In addition, Plaintiff in his motion to strike also moves that
Defendant’s brief in opposition to Plaintiff’s Motion for Summary Judgment likewise be stricken as
untimely. (Id.) While the Court will deny Plaintiff’s motion to strike, it will not construe Defendant’s
request pursuant to Rule 56(f)(1) as a proper motion for summary judgment. Rather, the Court will
treat Defendant’s filings collectively as its brief in opposition to Plaintiff’s motion for summary
judgment.
2
 Those additional buildings include the Field House, Greensboro Aquatic Center, Odeon Theatre,
Special Events Center, White Oaks Amphitheater, and the Piedmont Hall. (ECF No. 25-5 ¶ 4.)



                                                   2
grew substantially after 1959. (ECF No. 25-6 at 3–4.) In 2011, the Complex expanded to

include the new ACC Hall of Champions. (Id. at 4.) In addition, from 2012 to 2013,

Defendant added $24 million in improvements to the Coliseum Arena. (Id.) During Phase

One of these additions, in 2012, Defendant added a new scoreboard, 9,000 seats, and four

luxury suites, among other improvements. (Id.) During Phase Two of the expansion, starting

in mid-March 2013, Defendant continued to improve the Arena, primarily by expanding its

existing concourse by 17,750 square feet and adding eight new concessions stands. (See id.)

The record is unclear as to when in 2012 these alterations to the Arena began. (See ECF Nos.

20-5 at 5; 25-6 at 4.)

       B. The Parties’ Contentions and Evidentiary Support

       The heart of Plaintiff’s case consists of his alleged difficulties entering and exiting the

Coliseum Arena. According to Plaintiff’s affidavit and deposition, (ECF Nos. 20-2; 22-8), each

stage of his journey from his car to the Arena and back is difficult. For example, Plaintiff

states that he cannot always find a handicapped parking space due to an inadequate number

of such spots. (ECF No. 25-8 at 60–61.) Once parked and in his wheelchair, he has trouble

approaching the ramps leading into the Arena due to unlevel sidewalks and chipped asphalt

where water pools. (Id. at 48, 127–28.) Once he reaches the base of the ramps leading into

the Arena, Plaintiff struggles to summit the ramps. (Id. at 24, 28, 46.) Upon exiting the Arena,

Plaintiff has difficulty descending steep exterior ramps and was once ejected from his

wheelchair after losing control of it on the way down the ramp. (Id. at 24, 41.) Finally, once

Plaintiff returns to his vehicle, he may have to wait for the cars parked around him to leave

before he has enough room to enter his car, even if he is parked in a handicapped space. (Id.



                                                3
at 74–76.) Plaintiff’s expert, Nicholas F. Heybeck, identified thirty-eight exterior barriers to

accessibility around the Coliseum Complex. (See ECF No. 20-7 at 21–80.) These alleged

barriers to access consist of, in the main, inadequate signage identifying accessible parking and

accessible routes into the Complex’s buildings; inadequate accessible parking spaces; curb

ramps that are not smooth or are too steep; ramps that are too steep or lacked adequate

handrails; and sidewalks that are too steep. (See id.) According to Heybeck’s report, each of

the barriers identified fell below federal guidelines designed to ensure that publicly operated

facilities are accessible to the disabled. (See id. at 8–9.) Further, for each of the barriers,

Heybeck also proposed a removal plan. (Id. at 9.) Heybeck believes all such barriers could be

removed for no more than $140,008. (Id. at 15.) Plaintiff states in his affidavit that he

encountered every obstacle listed in Heybeck’s report. (ECF No. 20-2 ¶ 13.)

       Defendant contests Plaintiff’s claims, insisting that “[t]here is no factual dispute that

Plaintiff has had access to basketball games;” that Plaintiff did not encounter most of the items

identified in the Heybeck report; and that its basketball games are just as “accessible to and

usable for Plaintiff as they are to a person without a disability.” (See ECF No. 25 at 15, 18–

19.) To support its arguments, Defendant points out that Plaintiff goes to “just about every

game,” and that Plaintiff’s deposition testimony appears inconsistent with his later sworn

affidavit that he encountered every obstacle in the Heybeck report. (Id.)           In addition,

Defendant provides declarations of the Supervisor of Maintenance and Deputy Director for

the Greensboro Coliseum Complex, to argue that, generally, the Complex offers sufficient

handicapped accessible parking as well as accessible routes into the Arena so that Plaintiff

“could access the facilities in a manner comparable to a nondisabled person.” (See ECF No.



                                               4
25 at 8, 11, 18 (quoting Tatum v. New Orleans City Park Improvement Ass’n, No. 15-2508, 2016

WL 1660201, at *3 (E.D. La. Apr. 27, 2016).)

II.     Overview of Title II of the ADA

        Congress enacted the ADA to “to provide a clear and comprehensive national mandate

for the elimination of discrimination against individuals with disabilities.”3 42 U.S.C. §

12101(b)(1). Title II of the ADA “prohibits any public entity from discriminating against

‘qualified’ persons with disabilities in the provision or operation of public services, programs,

or activities.” Tennessee v. Lane, 541 U.S. 509, 517 (2004). To prove a Title II violation,

“plaintiffs must show: (1) they have a disability; (2) they are otherwise qualified to receive the

benefits of a public service, program, or activity; and (3) they were denied the benefits of such

service, program, or activity, or otherwise discriminated against, on the basis of their

disability.” Nat’l Fed’n of the Blind v. Lamone, 813 F.3d 494, 502–03 (4th Cir. 2016).

        A public entity discriminates against a qualified individual with a disability, and so

violates Title II of the ADA, when it fails “to take reasonable measures to remove architectural

and other barriers to accessibility.” See Tennessee v. Lane, 541 U.S. at 531; 42 U.S.C. §

12182(b)(2)(A)(iv) (defining discrimination under Title III to include “a failure to remove

architectural barriers . . . in existing facilities . . . where such removal is readily achievable”).

To help implement this non-discrimination mandate, Congress authorized the Attorney



3
  Plaintiff brought this suit under Title II of the ADA and under the Rehabilitation Act. (ECF No. 1
¶ 8-36.) Analysis of Rehabilitation Act claims folds into an ADA analysis “[b]ecause the language of
the two statutes is substantially the same.” Doe v. Univ. of Md., Med. Sys. Corp., 50 F.3d 1261, 1264 n.9
(4th Cir. 1995); Seremeth v. Bd. of Cty. Comm’rs Frederick Cty., 673 F.3d 333, 336 n.1 (4th Cir. 2012)
(“Claims under ADA’s Title II and the Rehabilitation Act can be combined for analytical purposes
because the analysis is substantially the same.”) (internal quotation omitted).


                                                   5
General to promulgate regulations implementing Title II. Brown v. Cty. of Nassau, 736 F. Supp.

2d 602, 611 (E.D.N.Y. 2010); 42 U.S.C. § 12134(a) (“[T]he Attorney General shall promulgate

regulations . . . that implement [Title II].”).

       These regulations “provide different standards for facilities depending upon whether

the facility was built before or after Title II’s effective date, January 26, 1992.” Brown, 736 F.

Supp. 2d at 611. Facilities constructed prior to January 26, 1992 are known as “existing

facilities.” 28 C.F.R. § 35.150; see also, e.g., Daubert v. Lindsay Unified Sch. Dist., 760 F.3d 982,

986 (9th Cir. 2014). Facilities constructed after this date are known as “new” facilities. 28

C.F.R. § 35.151; Daubert, 760 F.3d at 985–86. Finally, the portion of facilities altered after

January 26, 1992 are known as “alterations,” regardless of when the facility was initially

constructed. 28 C.F.R. § 35.151(b). As set forth below, the extent to which public entities

must accommodate disabled individuals depends on whether the facility in question is existing,

new, or altered.

       Existing facilities must operate such that their “service, program, or activity, when

viewed in its entirety, is readily accessible to and usable by individuals with disabilities.” 28

C.F.R. § 35.150(a). Thus, if a stadium is an existing facility, it “is not required to make each

and every portion of [the stadium] readily accessible in order to comply with the ADA;

instead, the applicable test under the implementing regulations is whether the stadium . . . when

viewed in its entirety, [is] readily accessible and usable by individuals with disabilities.” Brown, 736

F. Supp. 2d at 612 (emphasis added).

       New facilities, however, must meet “[a] higher standard.” Brown, 736 F. Supp. 2d at

611. They must be “readily accessible to and usable by individuals with disabilities.” 28 C.F.R.



                                                   6
§ 35.151(a)(1). The standard for alterations is higher still—any facility or part of a facility

altered after the ADA’s effective date must be “readily accessible to and usable by individuals

with disabilities” to “the maximum extent feasible.” Id. at § 35.151(b)(1).

       This requirement to make alterations readily accessible to the maximum extent feasible

extends to the “path of travel” leading up to the altered area of a facility so long as the

alteration “affects or could affect the usability of or access to an area of a facility that contains

a primary function” unless “the cost and scope of such alterations [to the path of travel] is

disproportionate to the cost of the overall alteration.” See 28 C.F.R. § 35.151(b)(4). The path

of travel to the altered area includes parking, curb ramps, sidewalks, and interior and exterior

ramps. See id. at § 35.151(b)(4)(ii)(a); Tatum, 2016 WL 1660201, at *5. A “primary function”

is “a major activity for which the facility is intended.” 28 C.F.R. § 35.151(b)(4)(i). Alterations

to the path of travel are disproportionate to the cost of the overall alteration if they “exceed[]

20% of the cost of the alteration to the primary function area.” Id. at § 35.151(b)(4)(iii).

       There are two routes or “safe harbors” by which a defendant can show that its facility

is “readily accessible” to the disabled. See Cherry v. City Coll. of S.F., No. C 04-04981 WHA,

2006 WL 6602454, at *2 (N.D. Cal. Jan. 12, 2006). First, the newly constructed or altered

facility can show it was “constructed in conformance with the Americans with Disabilities Act

Accessibility Guidelines for Buildings and Facilities (“ADAAG”), 28 C.F.R. Pt. 36, App. A, or

with the Uniform Federal Accessibility Standards (“UFAS”), 41 C.F.R. Pt. 101–19.6 App. A.”

Daubert, 760 F.3d at 986 (citing 28 C.F.R. § 35.151 (c)(1)-(3)).             “The ADAAG is a

comprehensive set of structural guidelines that articulates detailed design requirements to

accommodate persons with disabilities.” Id. The UFAS are the Rehabilitation Act’s analogue



                                                 7
to the ADAAG. See Greer v. Richardson Indep. Sch. Dist., 472 F. App’x 287, 291 n.2 (5th Cir.

2012). The two guidelines “impose materially identical architectural requirements,” but the

UFAS only apply to “construction carried out with federal funding by any state or local entity.”

See Mote v. City of Chelsea, 284 F. Supp. 3d 863, 883 (E.D. Mich. 2018). These guidelines are

updated periodically and the controlling standard that new or altered facilities must comply

with depends on when construction commenced. Daubert, 760 F.3d at 986 n.2. Specifically:

               If physical construction or alterations commence[d] after July 26,
               1992, but prior to September 15, 2010, then new construction
               and alterations . . . must comply with either UFAS or the 1991
               [ADAAG] . . . . If physical construction or alterations commence[d] on or
               after September 15, 2010 and before March 15, 2012, then new
               construction and alterations . . . may comply with . . . [t]he 2010
               [ADAAG], UFAS, or the 1991 [ADAAG] . . . . If physical
               construction or alterations commence[d] on or after March 15, 2012, then
               new construction and alterations . . . shall comply with the 2010
               [ADAAG].”

28 C.F.R. § 35.151(c)(1)–(3) (emphasis added). Thus, compliance with the applicable federal

guidelines represents the first safe harbor shielding a defendant from liability for disability

discrimination.

       Second, a facility can depart from these standards and still be “readily accessible” to

the disabled if it is “clearly evident that equivalent access to the facility or part of the facility is

thereby provided.” Greer v. Richardson Indep. Sch. Dist., 752 F. Supp. 2d 746, 756 (N.D. Tex.

2010), aff’d, 472 F. App’x 287 (5th Cir. 2012)) (quoting 28 C.F.R. § 35.151(c)); see also Chaffin v.

Kan. State Fair Bd., 348 F.3d 850, 860 (10th Cir. 2003). If the defendant opts for this second

safe harbor, it bears the burden of proving equivalent access to the facility. Cherry, 2006 WL

6602454, at *5. This is no easy showing. See Kirola v. City and Cty. of S.F., 860 F.3d 1164, 1181

(9th Cir. 2017) (“[F]ocusing on overall accessibility [may be] acceptable when evaluating existing


                                                   8
facilities, [but] avoiding minor variations is exactly what ADAAG requires of new or altered

facilities.”) (internal quotations omitted); Chapman v. Pier 1 Imps. (U.S.), Inc., 631 F.3d 939, 945–

46 (9th Cir. 2011) (explaining that “obedience to the spirit of the ADA” is not enough to

excuse violations of the ADAAG, as compliance was intended to be “a matter of inches”).

Furthermore, and crucial for this case, this second safe harbor is only available if the physical

construction or alteration at issue commenced prior to March 15, 2012. Compare 28 C.F.R. §

35.151(c)(1)-(2), with 28 C.F.R. § 35.151(c)(3).

III.      Discussion

          In this case, Defendant does not dispute that it is a public entity, that Plaintiff has a

disability, or that Plaintiff is otherwise qualified to receive the benefits of a public service,

program, or activity. (ECF Nos. 6 ¶ 9; 22 at 15.) Thus, the key inquiry is whether Defendant

discriminated against Plaintiff on the basis of his disability by denying him access to UNC-G

basketball games. (See ECF No. 25 at 15.) However, before discussing the merits of Plaintiff’s

motion, it appears that Defendant has raised the threshold issue of standing. Though

Defendant does not overtly state that Plaintiff lacks standing, Defendant’s contention that

Plaintiff has not encountered most of the barriers to access he complains of could be read to

argue that Plaintiff lacks standing to sue for the removal of such barriers. (See id. at 18–19.)

Moreover, “[f]ederal courts must determine that they have jurisdiction before proceeding to

the merits,” and thus must independently determine that plaintiffs have standing to bring suit.

See Lance v. Coffman, 549 U.S. 437, 439 (2007). Thus, the Court must determine whether

Plaintiff has standing and, if he does, decide “the scope of his standing.” Chapman, 631 F.3d

at 950.



                                                   9
        A. Standing Under Title II

        When a plaintiff moves for summary judgment, to establish Article III standing, that

plaintiff must establish that there is no genuine issue of material fact that the plaintiff has (1)

suffered an injury in fact, (2) traceable to the defendant, that is (3) likely to be redressed by a

favorable decision. See Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992) (identifying the

three elements of standing and explaining that each “must be supported . . . with the manner

and degree of evidence required at the successive stages of the litigation); Dep’t of Commerce v.

United States House of Representatives, 525 U.S. 316, 329 (1999) (“To prevail on a Federal Rule of

Civil Procedure 56 motion for summary judgment . . . a plaintiff must establish that there

exists no genuine issue of material fact as to justiciability.”).

        Of these three elements, only the first—injury in fact—is possibly at issue here. An

injury in fact must be both “concrete and particularized.” Griffin v. Dep’t of Labor Fed. Credit

Union, 912 F.3d 649, 653 (4th Cir. 2019) (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1545

(2016)). An injury is “concrete” when it is “real and not abstract.” Id. at 1548 (quoting Spokeo,

136 S. Ct. at 1548). An injury is “particularized” when it “affect[s] the plaintiff in a way that

is ‘individual.’” Id. at 654 (quoting Lujan, 504 U.S. at 560 n.1). Furthermore, if, as here, an

ADA plaintiff pursues injunctive relief, he must establish that he “encountered an access

barrier and either intends to return or is deterred from returning to the facility.”4 Kirola, 860




4
 Alternatively, ADA plaintiffs can demonstrate standing by showing that they are aware of barriers to
access and that those barriers deter them from visiting the facility. See, e.g., Twede v. Univ. of Wash., 309
F. Supp. 3d 886, 898 (W.D. Wash. 2018). This route to standing is not at issue here because Plaintiff
goes to UNC-G basketball games and plans to continue doing so. (ECF No. 20-2 ¶¶ 14–15.)


                                                     10
F.3d at 1174. This intention to return to the facility need only be “plausible.” Griffin, 912 F.3d

at 655 (citing Nanni v. Aberdeen Marketplace, Inc., 878 F.3d 447, 455–56 (4th Cir. 2017)).

       A special standing problem arises in ADA cases where a disabled person encounters at

least one barrier to access and then sues for the removal of barriers that they have not

personally encountered. See, e.g., Kirola, 860 F.3d at 1175 n.4. The Fourth Circuit and this

district do not appear to have specifically addressed whether such a plaintiff has standing to

sue for the removal of every barrier at the facility or just the barriers that individual personally

encountered. However, the federal courts which have directly addressed this question appear

to strongly agree that once a plaintiff establishes standing to sue for the removal of one barrier,

they need not show that they personally encountered every other barrier in the facility that

they seek to remove. See Kirola, 860 F.3d 1175 n.4; Kreisler v. Second Ave. Diner Corp., 731 F.3d

184, 188 (2d Cir. 2013); Steger v. Franco, Inc., 228 F.3d 889, 894 (8th Cir. 2000); Harty v. Burlington

Coat Factory of Pa., L.L.C., No. 11–01923, 2011 WL 2415169, at *11 (E.D. Pa. June 16, 2011);

Greer v. Richardson Indep. Sch. Dist., 752 F. Supp. 2d at 758. But see Brother v. CPL Invs., Inc., 317

F. Supp. 2d 1358, 1368 (S.D. Fla. 2004) (“Plaintiffs do not have standing to complain about

alleged barriers which they were unaware of at the filing of their complaint.”). Rather, “[o]nce

a plaintiff has proven standing to challenge one barrier at a particular facility, that plaintiff has

standing to challenge all barriers related to her disability at that facility.” Kirola, 860 F.3d 1175

n.4. As the Ninth Circuit explained in Doran v. 7-Eleven, Inc., a contrary rule “would burden

[defendants] with more ADA litigation, encourage piecemeal compliance . . . and ultimately

thwart the ADA’s remedial goals of eliminating widespread discrimination against the disabled




                                                  11
and integrating the disabled into the mainstream of American life.”5 524 F.3d 1034, 1047 (9th

Cir. 2008).

        Here, Plaintiff presents evidence that he has encountered thirty-eight barriers to access

at the Coliseum Complex and that all thirty-eight caused him harm. (See ECF Nos. 20-2 ¶ 13;

20-7 at 21–80.) Encountering such barriers to access is a concrete and particularized harm.

See Nanni, 878 F.3d at 454–55 (holding that a disabled individual who alleged that architectural

barriers caused him harm pled an injury that was “concrete and particularized”). Moreover,

based on Plaintiff’s statements, Plaintiff has standing to sue for injunctive relief as it is

“plausible,” indeed, likely, that he will return to the Greensboro Coliseum.6 See Griffin, 912

F.3d at 655–56. Thus, Plaintiff has established standing to sue for, at the very least, the

removal of any of the barriers to access he personally encountered.

        Having determined that Plaintiff has standing, the Court must next determine the exact

scope of Plaintiff’s standing. Defendant argues that despite Plaintiff’s affidavit to the contrary,

Plaintiff’s deposition testimony reveals that he only encountered a handful of items listed in


5
 Though Doran “involved a challenge under Title III of the ADA, which addresses discrimination in
public accommodations, rather than Title II, which applies to discrimination in public services” the
constitutional standing analysis in Title II and Title III standing cases is the same. See Kirola, 860 F.3d,
at 1174 n.3.
6
  Plaintiff has stated that he still “enjoy[s] attending UNC Greensboro basketball games” and that he
intends to return to the Coliseum both to cheer on the Spartans and as an ADA tester. (ECF No. 20-
2 ¶¶ 14–15.) In light of this clearly stated intent, Plaintiff’s habit of going to “just about every
[Spartans] game,” (ECF No. 25-8 at 28), and Plaintiff’s nearby residence in Raleigh, (id. at 6), the Court
concludes it is perfectly plausible that Plaintiff will return to the Coliseum Complex. See Payne v. Chapel
Hill N. Props., LLC, 947 F. Supp. 2d 567, 573 (M.D.N.C. 2013) (“In assessing the plausibility of a
plaintiff’s claim that [he] is likely to return to the site of the discrimination (at least once the barriers
to [his] return are removed), courts often find the following factors helpful: (1) the plaintiff’s proximity
to the defendant[](2) the plaintiff’s past patronage; (3) the definitiveness of the plaintiff’s plan to
return; and (4) the plaintiff’s frequency of nearby travel.”) (internal quotation and citation omitted).



                                                     12
the Heybeck report, specifically those pertaining to “(1) the temporary accessible parking area,

(2) un-level concrete, and (3) an exterior ramp.”7 (See ECF No. 25 at 6, 12, 18.) However, in

the absence of binding Fourth Circuit precedent, this Court will join the numerous other

courts that have found that “[o]nce a plaintiff has proven standing to challenge one barrier at

a particular facility, that plaintiff has standing to challenge all barriers related to [his] disability

at that facility.” Kirola, 860 F.3d 1175 n.4. Plaintiff has clearly demonstrated standing for

some of the items contained in the Heybeck report, such as Item 27, a steep ramp at the south

end of the Coliseum Arena. (See ECF Nos. 20-7 at 61; 22-8 at 122–23.) Thus, having

demonstrated standing to sue for the removal of the access barriers both parties agree Plaintiff

encountered, Plaintiff has established his standing to challenge all barriers at the facility related

to his disability. All the barriers identified by Heybeck relate to Plaintiff’s disability, mobility

impairment. (ECF No. 20-7 ¶ 2.) Thus, Plaintiff has standing to sue for the removal of all

barriers at the facility, which begs the question: what is the facility at issue?

       Here, if the facility is the entire Greensboro Coliseum Complex, then Plaintiff has

standing to sue for the removal of all items listed in Heybeck’s report. However, if the facility

is only the Coliseum Arena, then Plaintiff appears to lack standing to sue for the removal of

items 30 and 31, both of which relate to the entrance to a separate building, the ACC Hall of

Champions. (See ECF No. 20-7 at 66–68.) While Plaintiff claimed in his affidavit to have

encountered these barriers outside the ACC Hall of Champions, (see ECF No. 20-2 ¶ 13), he

indicated in his deposition that he has never visited the Hall of Champions. (ECF No. 25-8



7
 These barriers appear to correspond to items 20, 31, and 27 respectively in the Heybeck report.
(See ECF Nos. 20-7 at 49–51, 61, 67–68; 22-8 at 118–19, 123–24.)


                                                  13
at 126.) Thus, a genuine issue of fact would appear to exist as to Plaintiff’s standing to sue for

the removal of items 30 and 31 unless he can show that the “facility” at issue is the entire

Greensboro Coliseum Complex, which includes both the Coliseum Arena and the ACC Hall

of Champions. (See ECF No. 25-5 ¶ 4.)

        Determining the facility at issue is not straightforward. The applicable regulation

defines a “facility” as “all or any portion of buildings, structures, sites, complexes, equipment, rolling

stock or other conveyances, roads, walks, passageways, parking lots, or other real or personal

property, including the site where the building, property, structure, or equipment is located.”

See 28 C.F.R. § 35.104 (emphasis added). This definition does not resolve the quandary as the

Greensboro Coliseum Complex, is a “complex,” while the Greensboro Arena is both a

“building” and a “portion of . . . [a] complex.” Thus, both qualify as facilities per the guiding

regulation. Nor has the Court located any binding law on how to define the facility at issue

during a facility-by facility ADA standing analysis. At least one recent case, Twede v. University

of Washington, does counsel in favor of defining the facility at issue as the Coliseum Arena,

which would lead the Court to conclude that Defendant has raised a genuine issue of fact as

to Plaintiff’s standing to sue for removal of the barriers to accessing the ACC Hall of

Champions. See 309 F. Supp 3d 886 (W.D. Wash. 2018). In Twede, plaintiffs sued for the

removal of access barriers found in eighty-six parking lots scattered throughout the University

of Washington’s campus. See id. at 897. Plaintiffs, however, had only visited thirty-five of the

lots. Id. The Twede court found that because the plaintiffs referred to the parking lots

throughout their briefing as separate “facilities,” and because the applicable guidelines require

a given number of accessible parking spots on a lot-by-lot basis, each parking lot was its own



                                                   14
facility. Id. at 897–98. Thus, the Twede court concluded plaintiffs lacked standing to challenge

barriers to access in lots they had not visited or alleged an intent to visit in the future. Id.

       The Court respectfully disagrees with the Twede Court’s approach and instead, will

define the facility at issue—for purposes of an Article III standing inquiry—as the entire

Greensboro Coliseum Complex for the following reasons. First, “[i]t is important that we do

not take a cramped view of standing in civil rights cases, lest we impair the remedial purpose

Congress had in mind when enacting civil rights statutes.” Griffin, 912 F.3d at 653; Doran, 524

F.3d at 1039. Second, the Court finds that this broader definition of “facility” compatible with

the core purposes of the standing inquiry: “assess[ing] whether the plaintiff has a sufficiently

personal stake in the lawsuit to justify the invocation of federal court jurisdiction.” Nanni, 878

F.3d at 454 (internal quotations and citations omitted); Massachusetts v. EPA, 549 U.S. 497, 517

(2007) (“[T]he gist of the question of standing is whether [plaintiffs] have such a personal stake

in the outcome of the controversy as to assure that concrete adverseness which sharpens the

presentation of issues upon which [federal courts] so largely depend[] for illumination.”)

(internal quotation marks omitted). Here, Plaintiff has a sufficiently personal stake in the

removal of mobility-impairment-related barriers at the ACC Hall of Champions to assure a

sharp, adversarial presentation of the issues. See Doran, 524 F.3d at 1044 (holding that “a

disabled plaintiff . . . will have a personal stake in the outcome of the controversy so long as

[his] suit is limited to barriers related to [his] disability”) (internal quotations omitted). Finally,

the Court finds that this broader definition of facility for purposes of the standing inquiry will

promote judicial economy by discouraging piecemeal litigation, a proper consideration when

considering prudential standing. See id. at 1046.



                                                  15
       In sum, the Court concludes that Plaintiff has standing to sue for the removal of each

of the barriers listed in the Heybeck report. To start, there is no genuine factual dispute that

Plaintiff encountered several of the barriers to access listed in the report. These encounters

get plaintiff “inside the courthouse door and bring his Article III case forward for [the Court’s]

judicial evaluation.” Id. at 1041–42. Next, the Court joins other courts across the country in

concluding that Plaintiff’s standing extends to every barrier to access related to his disability

at the facility—not just those he has personally encountered. Finally, the Court concludes that

the “facility” at issue for the purposes of the standing inquiry is the Greensboro Coliseum

Complex, meaning that Plaintiff has standing to sue for the removal of barriers to access at

the ACC Hall of Champions and the Coliseum Arena. Now, having determined that Plaintiff

has standing to sue for the removal of each barrier to access identified in the Heybeck report,

the Court will consider the merits of Plaintiff’s motion for summary judgment.

       B. The Merits

       Plaintiff’s motion for summary judgment seeks “an order to alter [the] Greensboro

Coliseum Complex to make [it] readily accessible and useable to the Plaintiff” by eliminating

the thirty-eight alleged barriers to access identified in Heybeck’s report.8 (See ECF Nos. 1 ¶

25; 19; 20 at 17, 20.) As earlier stated, there being no contest as to the first two element of

Plaintiff’s Title II claim, the key inquiry is whether Defendant discriminated against Plaintiff

on the basis of his disability by denying him access to UNC-G basketball games. (See ECF



8
  While Plaintiff’s Complaint initially alleged that he experienced difficulties gaining entrance to the
Coliseum Arena and once inside the Arena, (see ECF No. 1 ¶¶ 11, 17(D)-(F)), he appears to have
abandoned any claims regarding his experience within the Coliseum Arena. (See ECF No. 29 at 4
(stating that Plaintiff’s motion “does not address the interior barriers at the Property at all”).)


                                                  16
No. 25 at 15.) To determine whether Defendant has discriminated the Court must first address

which accessibility standard governs in this case. The Court must then determine whether

Defendant has satisfied the appropriate governing standard.

       (i)     New Construction and Path of Travel to Alterations Standards Apply Here

       Plaintiff and Defendant disagree about which of the accessibility standards discussed

above should govern this case. Defendant argues that because the Coliseum Arena was

originally constructed in 1959, well prior to the effective date of the ADA, it is an “existing

facility” and thus the existing facility standard articulated by 28 C.F.R. § 35.150 should govern

this case. (ECF No. 25 at 16.) Defendant does concede that the ACC Hall of Champions was

only constructed in 2011 and that parts of the Coliseum Arena have been altered since the

ADA’s effective date, potentially triggering the new construction, alteration, and path of travel

standards. (Id. at 17–18.) However, Defendant contends these heightened standards are

inapplicable because “[t]his case is not about access to the ACC Hall of Champions,” and

because “nothing in the evidentiary record shows that any [altered] part[s] of the Coliseum

Arena. . . resulted in disability discrimination against Plaintiff.” (Id. at 17.) Finally, Defendant

argues that, to the extent renovations to the Coliseum Arena triggered the requirement to

update the path of travel to the alterations, Defendant satisfied the requirement. (Id. at 17–

18.) Plaintiff disagrees. He avers that because the ACC Hall of Champions was built in 2011,

access to it is governed by the new construction standard and that because Greensboro made

substantial alterations to the Coliseum Arena from 2012 to 2013, the path of travel to the

Arena must meet the alteration standard. (ECF No. 20 at 19–22.)




                                                17
       The Court finds Plaintiff’s analysis more persuasive. There is no dispute that the ACC

Hall of Champions was constructed in 2011. (ECF No. 25-6 at 4.) Thus, access to the Hall

must comply with the new construction standard. As for the thirty-six remaining alleged

barriers to access, the Court agrees with Plaintiff that these should be scrutinized for

compliance with the ADA’s path of travel to alterations requirements. As discussed above,

the path of travel requirements applies when an alteration is made to a facility that impacts a

major activity of the facility unless it would be disproportionately expensive to alter the path

of travel. See 28 C.F.R. § 35.151(b)(4). Here, Greensboro altered the Coliseum Arena by

engaging in major renovations and additions to the Arena from 2012 to 2013. See 28 C.F.R. §

36.402(b)(1) (defining “alteration”); (ECF No. 25-6 at 4) (describing alterations to the Arena).

These changes, which included adding new seats and a new concourse impact “a major activity

for which [the Arena] is intended,” that is, watching live events. 28 C.F.R. § 35.151(b)(4)(i);

(ECF No. 25-6 at 4). Furthermore, Plaintiff’s proposed alterations to the path of travel would

not be disproportionate to the overall cost of the 2012 to 2013 renovations to the Coliseum

Arena as the proposed fixes would cost approximately $140,000, far less than twenty percent

of the $24 million Defendant spent on altering the Coliseum Arena.                  See 28 C.F.R.

35.151(b)(4)(iii); (ECF Nos. 20-7 ¶ 48; 22-6 at 4). Finally, the alleged barriers to access at issue

(items 1–29 and 32–38 in the Heybeck report) all relate to parking, curb ramps, sidewalks, and

ramps and are therefore part of the path of travel to the Arena.                See 28 C.F.R. at

35.151(b)(4)(ii)(a); Tatum, 2016 WL 1660201, at *5. Thus, the path of travel standard governs

the bulk of the barriers to access of which Plaintiff complains.




                                                18
       To show that Defendant’s failure to remove these barriers to the Coliseum Arena

constituted disability discrimination, Plaintiff must now show that the path of travel to the

altered parts of the arena was not “readily accessible to and usable by individuals with

disabilities” to “the maximum extent feasible.” 28 C.F.R. § 35.151(b)(1). However, the exact

definition of “readily accessible” depends on precisely when in 2012 the alterations to the

Coliseum Arena commenced, a fact that does not appear to be before the Court. (See ECF

Nos. 20-5 at 5; 22-6 at 4 (explaining that Phase One of the renovations began sometime in

2012 but not clarifying when in the calendar year).) If the major alterations to the Coliseum

Arena commenced before March 15, 2012, then the controlling regulation is 28 C.F.R.

35.151(c)(2) which allows a Defendant to avoid liability by showing either (1) compliance with

the 1991 or 2010 ADAAG or the UFAS, or by showing that that it is “clearly evident” that

Greensboro has provided Plaintiff with “equivalent access” to the Coliseum Arena. 28 C.F.R.

§ 35.151(c)(2). However, if the alterations to the Arena commenced on or after March 15, 2012,

the controlling regulation is 28 C.F.R. § 35.151(c)(3) which only permits a Defendant to avoid

liability by showing compliance with the 2010 ADAAG. 28 C.F.R. § 35.151(c)(3).

       Having determined different standards govern barriers to access to the ACC Hall of

Champions, (items 30 and 31 in the Heybeck report), and barriers to access to the Coliseum

Arena (items 1–29 and 32–38), the Court will now examine each set of barriers to determine

if Plaintiff has satisfied his burden of showing that there is no genuine dispute of material fact

so that he is entitled to summary judgment as a matter of law.




                                               19
       (ii) Plaintiff’s Motion Succeeds for Barriers to Accessing the ACC Hall of Champions

       Plaintiff’s motion for summary judgment must be granted for items 30 and 31 in the

Heybeck report as there is no genuine dispute that the ACC Hall of Champions is not readily

accessible to the disabled. The ACC Hall of Champions was constructed in 2011. (ECF No.

25-6 at 4.) Therefore, it is new construction that must be “readily accessible to and useable by

individuals with disabilities.” 28 C.F.R. § 35.151(a)(1). Any physical construction begun

between September 15, 2010 and March 15, 2012 is readily accessible if it (1) complies with

the 1991 or 2010 ADAAG, or the UFAS, or (2) it is “clearly evident” that the newly

constructed facility or portion of the facility is just as accessible to individuals with a disability

as it would be if it was in compliance with these guidelines. See id. at § 35.151(c)(2). Here,

Plaintiff has supported his motion by putting forward the expert report of Nicholas Heybeck,

which identifies two barriers to access to the ACC Hall of Champions, items 30 and 31

respectively. First, at least one entrance to the Hall lacks the requisite directional signs

identifying the nearest accessible entrance as required by Section 216.6 of the 2010 ADAAG.

(ECF No. 20-7 at 66.) Second, the top of one of the ramps leading into the building does not

transition smoothly as required by Sections 4.7.2 of the 1991 ADAAG and 406.2 of the 2010

ADAAG. (Id. at 67–68.) This shifts the burden to Defendant to prove the existence of a

genuine issue of material fact regarding accessibility to the ACC Hall of Champions.

       Defendant has not identified any genuine issues of material fact regarding the non-

accessibility of the ACC Hall of Champions. Regarding Item 31, the unsmooth transition

referred to by Defendant as the “un-level concrete,” Defendant simply states that “Plaintiff

does not attend activities at the ACC Hall of Champions.” (ECF No. 25 at 20.) Greensboro



                                                  20
all together ignores Item 30, the lack of directional signs. (See ECF No. 25.) Instead of raising

factual questions as to its compliance with the federal accessibility guidelines or arguing that,

despite technical violations, it provided Plaintiff with equivalent access to the ACC Hall of

Champions, Defendant appears to only argue that Plaintiff lacks standing. (See ECF No. 25

at 17.) The Court, having rejected this argument above, concludes that there is no genuine

issue of material fact that the entrance to the Hall of Champions is not readily accessible to

the disabled. Plaintiff’s motion is therefore granted as to items 30 and 31.

       (ii)    Plaintiff’s Motion Fails as to the Coliseum Arena

       Plaintiff has not, however, satisfied his burden of demonstrating that there is no

genuine dispute as to any material fact as to the barriers to accessing the Coliseum Arena,

items 1–29 and 32–38. Here, there is at least one genuine dispute as to a material fact.

       A genuine issue of material fact exists as to when in 2012 Defendant started altering

the Coliseum Arena. This is a “material” issue because Defendant’s exact legal obligation to

Plaintiff depends on when in 2012 it started to alter the Coliseum Arena; thus, the resolution

of this question may well affect the outcome of the litigation. See 28 C.F.R. § 35.151(c)(2)-(3);

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (explaining that an issue is only material

if it “might affect the outcome of the suit”). As recounted above, if alterations began before

March 15, 2012, then Defendant will have a far easier time showing that the Coliseum Arena

is readily accessible to Plaintiff—it can avail itself of the safe harbor of showing compliance

with any of the federal guidelines or of the “equivalent access” safe harbor. 28 C.F.R. §

35.151(c)(2). However, if construction began on or after March 15, Defendant will have to




                                                  21
clear the higher hurdle of showing that the thirty-six items in the Heybeck report that relate

to the path of travel to the Coliseum Arena comply with the 2010 ADAAG. Id. at 35.151(c)(3).

        Furthermore, the issue is “genuine” because if construction began before March 15, a

reasonable fact-finder could find that the Coliseum Arena was readily accessible to Plaintiff

despite any technical violations of the accessibility guidelines because Plaintiff had “equivalent

access” to the facility. See Anderson, 477 U.S. at 248 (explaining that an issue is genuine “if the

evidence is such that a reasonable jury could return a verdict for the nonmoving party”). The

Court bases this determination on several pieces of evidence.9 First, Plaintiff did manage to

attend “just about every game” the Spartans played at the Coliseum Arena. (ECF No. 25-8 at

28.) This is persuasive but non-dispositive evidence of equivalent access. See Brown, 736 F.

Supp. 2d at 615 (“Although physical presence by the disabled at a facility constitutes some

evidence of accessibility, it does not necessarily equate with the facility being readily accessible

and usable by the disabled under the law.”). Next, Plaintiff indicated in his deposition that

there are paths in and out of the Arena where he does not encounter unlevel concrete. (ECF

No. 25-8 at 130.) Likewise, Defendant provides the declaration of the Deputy Director of the

Greensboro Coliseum Complex, contesting Plaintiff’s claim that the Coliseum offers

insufficient ADA-compliant accessible parking, declaring that “[m]ultiple parking lots at the

Greensboro Coliseum Complex have accessible parking spaces with adjacent access aisles that



9
  The Court did not consider any discussion in the Heybeck report concerning the interior of the
Coliseum Arena. As Defendant correctly noted in its evidentiary objection, Heybeck was only
competent to speak to the exterior of the building as he did not examine the interior. (See ECF Nos.
20-7 ¶ 3; 24 at 1.) Accordingly, Defendant’s evidentiary objection, (ECF No. 24), is sustained. This
is of little relevance to the overall disposition of the case because Plaintiff is only seeking the removal
of exterior barriers to access. (See ECF No. 29 at 4.)


                                                    22
are wide enough to permit a person using a wheelchair to get in and out of a vehicle.” (ECF

No. 25-4 ¶¶ 2, 6.) Finally, as discussed above, there is reason to doubt Plaintiff encountered

every barrier to access identified in the Heybeck report. While this factual dispute does not

impact Plaintiff’s standing to sue for the removal of these barriers, it could impact a fact-

finder’s determination as to whether Plaintiff had equivalent access to the Coliseum, because,

as Defendant argues, “[i]tems that Plaintiff never encountered did not affect his accessibility

or usability.”10 (ECF No. 25 at 18.) Thus, the Court concludes that a reasonable fact-finder

could find it “clearly evident” that Defendant provided equivalent access to the Coliseum

Arena. Such a finding would mean that Defendant did not discriminate against Plaintiff in

violation of Title II, even if some aspects of Defendant’s facility are not in compliance with

the governing accessibility guidelines. Accordingly, Plaintiff’s motion for summary judgment

must be denied as it relates to the Coliseum Arena.

       C. Conclusion

       The Court has resolved that Plaintiff’s standing extends to each of the thirty-eight

alleged barriers to access identified in the report by Plaintiff’s expert. With respect to the

merits of Plaintiff’s motion for summary judgment, the Court concludes that it must be

granted as it relates to access to the ACC Hall of Champions as Defendant has failed to raise

any genuine issue of material fact regarding the non-accessibility of the Hall. However, it must

be denied as it relates to the Coliseum Arena because a genuine issue of material fact exists as



10
  To clarify, Defendant may have raised a genuine issue of material fact regarding the ACC Hall of
Champions had it put forward facts indicating that the Hall of Champions was accessible to Plaintiff.
Instead, it has contended that it need not demonstrate that the Hall was accessible to Plaintiff. Here,
by contrast, Defendant argues the Coliseum Arena was, in fact, handicapped accessible.


                                                  23
to when in 2012 alterations to the Coliseum Arena commenced, and thus as to whether the

Coliseum Arena was readily accessible to Plaintiff as defined by 28 C.F.R. § 35.151.

Accordingly, the Court issues the following order.



                                         ORDER

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Summary Judgment,

(ECF No. 19), is GRANTED in part, and DENIED in part. The motion is granted as to

items 30 and 31 in the Heybeck Report; and denied as to the remainder of the barriers

identified in the report.

       IT IS FURTHER ORDERED that Defendant’s Motion for Summary Judgment in

Favor of a Nonmovant, (ECF No. 23), is DENIED.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Strike, (ECF No. 27), is

DENIED IN PART to the extent that the Court will consider the documents that Defendant

filed as comprising its brief in opposition to Plaintiff’s Motion for Summary Judgment.

       IT IS FURTHER ORDERED that Defendant’s Evidentiary Objection, (ECF No. 24),

is SUSTAINED.

       This, the 23rd day of December 2019.


                                           /s/ Loretta C. Biggs
                                           United States District Judge




                                              24
